

116 S221 : Department of Veterans Affairs Provider Accountability Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS1st SessionS. 221IN THE HOUSE OF REPRESENTATIVESDecember 23, 2019Referred to the Committee on Veterans' AffairsAN ACTTo amend title 38, United States Code, to require the Under Secretary of Health to report major
			 adverse personnel actions involving certain health care employees to the
			 National Practitioner Data Bank and to applicable State licensing boards,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Provider Accountability Act. 2.Accountability within Veterans Health Administration (a)Reporting major adverse actions to National Practitioner Data Bank and State licensing boardsSection 7461 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (f)(1)Whenever the Under Secretary for Health (or an official designated by the Under Secretary) brings charges based on conduct or performance against a section 7401(1) employee and as a result of those charges a covered major adverse action is taken against the employee, the Under Secretary shall, not later than 30 days after the date on which such covered major adverse action is carried out—
 (A)transmit to the National Practitioner Data Bank of the Department of Health and Human Services and the applicable State licensing board the name of the employee, a description of the covered major adverse action, and a description of the reason for the covered major adverse action; and
 (B)update the VetPro System, or successor system, with a record of the covered major adverse action taken and an indication that information was transmitted under subparagraph (A).
 (2)The Under Secretary for Health— (A)shall enroll all 7401(1) employees in a continuous query of their record within the National Practitioner Data Bank; and
 (B)shall develop and implement a mechanism for maintaining and updating the information collected through such continuous query within the VetPro System, or successor system, to facilitate the sharing of such information between Veterans Integrated Service Networks.
 (3)In this subsection, the term covered major adverse action means a major adverse action with respect to a section 7401(1) employee that originated from circumstances in which the behavior of the employee so substantially failed to meet generally-accepted standards of clinical practice as to raise reasonable concern for safety of patients..
			(b)Prohibition on signing settlements with certain clauses
 (1)In generalExcept as provided in paragraph (2), the Secretary of Veterans Affairs may not enter into a settlement agreement relating to an adverse action against a section 7401(1) employee under which the Department of Veterans Affairs would be required to conceal a serious medical error or a lapse in generally-accepted standards of clinical practice.
 (2)ExceptionParagraph (1) shall not apply to a negative record if the head of the Office of Accountability and Whistleblower Protection of the Department and the Special Counsel (established by section 1211 of title 5, United States Code) jointly certify that the negative record is not legitimate.
 (c)Training on credentialing and privilegingThe Under Secretary for Health of the Department of Veterans Affairs shall provide to all staff of the Veterans Health Administration who handle hiring, privileging, and credentialing mandatory training on—
 (1)all policies of the Veterans Health Administration for credentialing and privileging; and (2)when and how to report adverse actions to the National Practitioner Data Bank of the Department of Health and Human Services, State licensing boards, and other relevant entities.
 (d)Sense of Congress on updates to the VHA handbookIt is the sense of Congress that— (1)Congress recognizes that the confusion regarding practices in the Veterans Health Administration for reporting to State licensing boards stems from a lack of guidance in the Veterans Health Administration handbook 1100.18;
 (2)Congress strongly recommends that the Secretary of Veterans Affairs update such handbook to ensure that employees of the Veterans Health Administration, officials of the Veterans Integrated Services Networks, and officials of the Department of Veterans Affairs understand and are able to utilize the role of State licensing boards to effectively prevent instances of failed reporting and future patient safety concerns;
 (3)Congress recognizes the broad authority of the Veterans Health Administration to report to State licensing boards those employed or separated health care professionals whose behavior and clinical practice so substantially failed to meet generally-accepted standards of clinical practice as to raise reasonable concern for safety of patients and requests that such handbook is updated to reflect appropriate reporting channels to ensure employee understanding of those procedures and authorities; and
 (4)in developing the new handbook, the Secretary of Veterans Affairs should consult with— (A)State licensing boards;
 (B)the Centers for Medicare & Medicaid Services; (C)the National Practitioner Data Bank of the Department of Health and Human Services; and
 (D)the exclusive representative of section 7401(1) employees. (e)Section 7401(1) employee definedIn this section, the term section 7401(1) employee has the meaning given that term in section 7461(c)(1) of title 38, United States Code.Passed the Senate December 19, 2019.Julie E. Adams,Secretary